DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Kiedrowski on 5/20/2021.

The application has been amended as follows: 

Claim 23:	The medical device of claim 1, wherein the first portion includes the scalpel and the second portion includes forceps, and the scalpel is movable longitudinally along a length of 



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: I combination with the remainder of claims 1, 24 and 25, no art on record, alone or in combination could be found to teach: (claim 1) wherein the first portion is movable between a distal position and a proximal position relative to the second portion; wherein the connection adapter covers one or more buttons in the distal position, the proximal position, or both; and wherein the first portion exposes one or more buttons in the distal position, the proximal position, or both, (claim 24) wherein the tab is spring loaded, includes one or more elastically deformable portions, or both or (claim 25) the connection adapter covers one or more buttons  in the distal position, the proximal position, or both; and the first portion exposes one or more buttons in the distal position, the proximal position, or both. The closest art was DiGeronimo (4,375,218). As to claim 1, DiGeronimo’s connection adapter does not cover one or more buttons in the distal position, the proximal position, or both; and the first portion does not expose one or more buttons in the distal position, the proximal position, or both. Modifying the device to have the missing structure would not have been obvious and would likely destroy the device. As to claim 24, DiGeronimo’s tab is a projection that that is not spring loaded. Modifying the projection to be spring loaded would not benefit the device and may even make the projection inoperable. As to claim 25, DiGeronimo’s connection adapter does not cover one or more buttons in the distal position, the proximal position, or both; and the first portion does not expose one or more buttons in the distal position, the proximal position, or both. Modifying the device to have the missing structure would not have been obvious and would likely destroy the device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771